UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:001-13901 AMERIS BANCORP (Exact name of registrant as specified in its charter) GEORGIA 58-1456434 (State of incorporation) (IRS Employer ID No.) 24 SECOND AVE., SEMOULTRIE, GA31768 (Address of principal executive offices) (229) 890-1111 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to befiled by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Securities Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNox There were 13,541,576 shares of Common Stock outstanding as of August 3, 2007. -1- AMERIS BANCORP TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2007 (unaudited), December 31, 2006 (audited) and June 30, 2006 (unaudited) 3 Consolidated Statements of Income and Comprehensive Income (unaudited) for the Six Months and Quarters Ended June 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2007 and 2006 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. Submission of Matters to a Vote of Security Holders 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures Exhibits: Exhibit 31.1 Certification of Chief Executive Officer Exhibit 31.2 Certification of Chief Financial Officer Exhibit 32.1 Certification of Chief Executive Officer pursuant to Section 906 of Sarbanes-Oxley Act Exhibit 32.2 Certification of Chief Financial Officer pursuant to Section 906 of Sarbanes-Oxley Act -2- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands) (Unaudited) (Audited) (Unaudited) June 30 December 31 June 30 2007 2006 2006 Assets Cash and due from banks $ 50,328 $ 66,856 $ 63,894 Federal funds sold & interest bearing deposits 16,342 135,232 26,642 Securities available for sale, at fair value 300,642 283,192 257,283 Loans 1,556,862 1,442,951 1,330,713 Less: allowance for loan losses 25,032 24,863 23,366 Loans, Net 1,531,831 1,418,088 1,307,347 Premises and equipment, net 52,385 46,604 40,625 Intangible assets, net 5,450 6,099 5,971 Goodwill 54,629 54,365 42,933 Other assets 37,466 37,106 38,649 Total assets $ 2,049,073 $ 2,047,542 $ 1,783,344 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ 200,849 $ 221,592 $ 201,489 Interest-bearing demand 576,309 545,564 418,310 Savings 60,243 63,255 71,873 Time deposits 857,785 879,752 754,456 Total deposits 1,695,185 1,710,163 1,446,128 Federal funds purchased & securities sold under agreements to repurchase 6,966 15,933 3,769 Other borrowings 105,500 75,500 124,094 Other liabilities 15,054 24,945 15,629 Subordinated deferrable interest debentures 42,269 42,269 40,722 Total liabilities 1,864,974 1,868,810 1,630,342 Stockholders' Equity Common stock, par value $1;30,000,000 shares authorized;14,867,934, 14,850,237 and 14,339,975 shares issued at June 30, 2007, December 31, 2006 and June 30, 2006, respectively 14,868 14,850 14,340 Capital surplus 82,019 81,481 67,352 Retained earnings 102,124 95,523 87,466 Accumulated other comprehensive income (4,231 ) (2,529 ) (5,675 ) 194,780 189,325 163,483 Treasury stock, at cost, 1,326,458, 1,322,717 and 1,314,430 shares at June 30, 2007, December 31, 2006 and June 30, 2006, respectively (10,681 ) (10,593 ) (10,481 ) Total stockholders' equity 184,099 178,732 153,002 Total liabilities and stockholders' equity $ 2,049,073 $ 2,047,542 $ 1,783,344 See notes to unaudited consolidated financial statements. -3- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (dollars in thousands, except per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Interest income Interest and fees on loans $ 31,573 $ 26,355 $ 62,332 $ 49,831 Interest on taxable securities 3,434 2,950 6,771 5,692 Interest on nontaxable securities 176 127 355 225 Interest on deposits in other banks 659 390 1,700 1,057 Interest on federal funds sold 1 - 92 158 Total Interest Income 35,842 29,822 71,251 56,963 Interest expense Interest on deposits 15,540 9,979 30,744 18,607 Interest on federal funds purchased and securities sold under agreements to repurchase 34 48 93 81 Interest on other borrowings 1,939 2,122 3,665 4,210 Total Interest Expense 17,512 12,149 34,503 22,898 Net interest income 18,330 17,673 36,748 34,065 Provision for loan losses 936 901 1,444 1,411 Net interest income after provision for loan losses 17,394 16,772 35,304 32,654 Other income Service charges on deposit accounts 3,066 2,926 5,936 5,557 Mortgage banking activities 799 494 1,482 948 Other 769 430 1,742 1,230 Gain (loss) on sale of securities 8 (314 ) 8 (305 ) Total Other Income 4,643 3,536 9,168 7,430 Other expense Salaries and employee benefits 7,492 6,042 15,224 12,666 Equipment and occupancy expense 1,718 1,544 3,394 2,897 Amortization of intangible assets 324 232 649 441 Other operating expenses 4,245 4,476 8,956 8,375 Total Other Expense 13,780 12,294 28,224 24,379 Income before income taxes 8,257 8,014 16,248 15,705 Applicable income taxes 2,884 2,699 5,852 5,290 Net income $ 5,373 $ 5,315 $ 10,397 $ 10,415 Other comprehensive income, net of tax: Unrealized holding losses arising during period, net of tax (2,487 ) (2,440 ) (1,702 ) (3,251 ) Reclassification for gains included in net income - 207 - 201 $ 2,886 $ 3,082 $ 8,695 $ 7,365 Income per common share-Basic $ 0.40 $ 0.41 $ 0.77 $ 0.80 Income per common share-Diluted $ 0.39 $ 0.40 $ 0.76 $ 0.79 Dividends declared per share $ 0.14 $ 0.14 $ 0.28 $ 0.28 Average shares outstanding 13,443,850 12,951,765 13,665,050 13,118,881 -4- Table of Contents AMERIS BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) (Unaudited) 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 10,397 $ 10,415 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation 1,556 1,341 Provision for loan losses 1,444 1,411 Amortization of intangible assets 649 441 Other prepaids, deferrals and accruals, net (10,796 ) (2,792 ) Net cash provided by operating activities 3,250 10,816 CASH FLOWS FROM INVESTING ACTIVITIES: Net decrease in federal funds sold and interest bearing deposits 118,890 2,285 Proceeds from maturities of securities available for sale 17,771 19,703 Purchase of securities available for sale (38,521 ) (61,665 ) Proceeds from sales of securities available for sale 982 15,212 Net increase in loans (113,911 ) (144,451 ) Purchases of premises and equipment (7,337 ) (2,360 ) Net cash used in investing activities (22,126 ) (171,276 ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase/(decrease) in deposits (14,978 ) 70,896 Net decrease in federal funds purchased and securities sold under agreements to repurchase (8,967 ) (6,538 ) Increase in other borrowings 30,000 18,702 Dividends declared (3,844 ) (3,633 ) Proceeds from exercise of stock options 137 283 Net cash provided by (used in) by financing activities 2,348 79,080 Net decrease in cash and due from banks $ (16,528 ) $ (81,380 ) Cash and due from banks at beginning of period 66,856 145,274 Cash and due from banks at end of period $ 50,328 $ 63,894 See notes to unaudited consolidated financial statements. -5- Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) Note 1 - Basis of Presentation & Accounting Policies Ameris Bancorp, (the “Company” or “Ameris”) is a financial holding company headquartered in Moultrie, Georgia.Ameris conducts the majority of its operations through its wholly owned banking subsidiary, Ameris Bank (the “Bank”).Ameris Bank currently operates 46 branches in Georgia, Alabama, Northern Florida and South Carolina.Our business model capitalizes on the efficiencies of a billion dollar financial services company while still providing the community with the personalized banking service expected by our customers.We manage our Bank through a balance of decentralized management responsibilities and efficient centralized operating systems, products and loan underwriting standards.Ameris’ board of directors and senior managers establish corporate policy, strategy and administrative policies.Within Ameris’ established guidelines and policies, each advisory board and senior managers make lending and community-specific decisions.This approach allows the banker closest to the customer to respond to the differing needs and demands of their unique market. The accompanying unaudited consolidated financial statements for Ameris have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and Regulation S-X. Accordingly, the financial statements do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.The interim consolidated financial statements included herein are unaudited, but reflect all adjustments which, in the opinion of management, are necessary for a fair presentation of the consolidated financial position and results of operations for the interim periods presented.All significant intercompany accounts and transactions have been eliminated in consolidation.The results of operations for the six months and quarter ended June 30, 2007 are not necessarily indicative of the results to be expected for the full year.These financial statements should be read in conjunction with the financial statements and notes thereto and the report of our registered independent public accounting firm included in the Company’s Annual Report on Form 10-K for the yearended December 31, 2006. Certain amounts reported as of December 31, 2006 orthe period ended June 30, 2006 have been reclassified to conform with the presentation for June 30, 2007.These reclassifications had no effect on previously reported net income or stockholders' equity. Note 2 – Recent Business Combinations On December 29, 2006, Ameris acquired 100percent of the outstanding common shares of Islands Bancorp and its banking subsidiary, Islands Community Bank, NA (collectively, “Islands”).Islands was headquartered in Beaufort, South Carolina where it operated a single branch with satellite loan production offices in Bluffton, South Carolina and Charleston, South Carolina.The consideration for the acquisition was a combination of cash and common stock with an aggregate purchase price of approximately $19,055,000.The total consideration consisted of $5,121,000 in cash, and approximately 494,000 shares of Ameris Bancorp common stock with a value of approximately $13,934,000.The value of the shares of common stock issued of $28.18 was based on the average closing price of Ameris common stock for the 10 trading days immediately preceding the merger.Islands results of operations for 2006 are not included in Ameris’ consolidated financial results as the merger date occurred after close of business on the last day of the fiscal year. Note 3 - Investment Securities Ameris’ investment policy blends the needs of the Company’s liquidity and interest rate risk with its desire to improve income and provide funds for expected growth in loans.Under this policy, the Company generally invests in obligations of the United States Treasury or other governmental or quasi-governmental agencies.Ameris’ portfolio and investing philosophy concentrate activities in obligations where the credit risk is limited.For a small portion of Ameris’ portfolio that has been found to present credit risk, the Company has reviewed the investments and financial performanceof the obligors andbelieves the credit risk to be acceptable. The amortized cost and estimated fair value of investment securities available for sale at June 30, 2007, December 31, 2006 and June 30, 2006 are presented below: June 30, 2007 (dollars in thousands) Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U. S. Government sponsered agencies $ 112,316 $ 3 $ (1,653 ) $ 110,666 State and municipal securities 18,708 3 (452 ) 18,259 Corporate debt securities 9,808 16 (252 ) 9,572 Mortgage backed securities 165,126 46 (3,815 ) 161,357 Marketable equity securities 788 - - 788 $ 306,746 $ 68 $ (6,172 ) $ 300,642 December 31, 2006 (dollars in thousands) Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U. S. Government sponsered agencies $ 103,207 $ 31 $ (1,375 ) $ 101,863 State and municipal securities 19,364 42 (472 ) 18,934 Corporate debt securities 9,852 40 (63 ) 9,829 Mortgage-backed securities 153,768 194 (2,144 ) 151,818 Marketable equity securities 788 - (40 ) 748 $ 286,979 $ 307 $ (4,094 ) $ 283,192 June 30, 2006 (dollars in thousands) Amortized Cost Unrealized Gains Unrealized Losses Estimated Fair Value U. S. Government sponsered agencies $ 101,168 $ - $ (3,031 ) $ 98,137 State and municipal securities 16,439 9 (668 ) 15,780 Corporate debt securities 5,284 13 (119 ) 5,178 Mortgage-backed securities 142,423 9 (4,748 ) 137,684 Marketable equity securities 567 - (64 ) 504 $ 265,808 $ 32 $ (8,630 ) $ 257,283 -6- Table of Contents Note 4 - Loans The Company engages in a full complement of lending activities, including real estate-related loans, agriculture-related loans, commercial and financial loans and consumer installment loans.Ameris concentrates the majority of its lending activities on real estate loans where the historical loss percentages have been low.While risk of loss in the Company’s portfolio is primarily tied to the credit quality of the various borrowers, risk of loss may increase due to factors beyond Ameris’ control, such as local, regional and/or national economic downturns.General conditions in the real estate market may also impact the relative risk in the real estate portfolio.Of the target areas of lending activities, commercial and financial loans are generally considered to have a greater risk of loss than real estate loans or consumer installment loans. The Company evaluates loans for impairment when a loan is risk rated as substandard or doubtful.The Company measures impairment based upon the present value of the loan’s expected future cash flows discounted at the loan’s effective interest rate, except where foreclosure or liquidation is probable or when the primary source of repayment is provided by real estate collateral.In these circumstances, impairment is measured based upon the estimated fair value of the collateral.In addition, in certain circumstances, impairment may be based on the loan’s observable estimated fair value.Impairment with regard to substantially all of Ameris’ impaired loans has been measured based on the estimated fair value of the underlying collateral.The Company’s policy for recognizing interest income on impaired loans is consistent with its nonaccrual policy.At the time the contractual payments on a loan are deemed to be uncollectible, Ameris’ policy is to record a charge-off against the allowance for loan losses. Nonperforming assets include loans classified as nonaccrual or renegotiated and foreclosed assets.It is the general policy of the Company to stop accruing interest income and place the recognition of interest on a cash basis when any commercial, industrial or commercial real estate loan is 90 days or more past due as to principal or interest and/or the ultimate collection of either is in doubt, unless collection of both principal and interest is assured by way of collateralization, guarantees or other security.When a loan is placed on nonaccrual status, any interest previously accrued but not collected is reversed against current income unless the collateral for the loan is sufficient to cover the accrued interest or a guarantor assures payment of interest. Loans are stated at unpaid balances, net of unearned income and deferred loan fees. Balances within the major loans receivable categories are represented in the following table: (dollars in thousands) June 30, 2007 December 31, 2006 June 30, 2006 Commercial and financial $ 158,628 $ 174,852 $ 155,485 Agricultural 46,279 33,980 40,731 Real estate-construction 380,617 340,325 300,534 Real estate-mortgage, farmland 96,834 91,650 84,282 Real estate-mortgage, commercial 465,208 397,837 363,402 Real estate-mortgage, residential 347,644 339,843 320,822 Consumer installment loans 56,419 59,422 60,467 Other 5,233 5,042 4,990 $ 1,556,862 $ 1,442,951 $ 1,330,713 -7- Table of Contents Note 5 - Allowance for Loan Losses Activity in the allowance for loan losses for the six months ended June 30, 2007, for the year ended December 31, 2006 and for the six months ended June 30, 2006 is as follows: (dollars in thousands) June 30, 2007 December 31, 2006 June 30, 2006 Balance, January 1 $ 24,863 $ 22,294 $ 22,294 Provision for loan losses charged to expense 1,444 2,837 1,411 Loans charged off (2,113 ) (3,198 ) (1,758 ) Recoveries of loans previously charged off 838 1,906 1,419 Allowance for loan losses of acquired subsidiary - 1,024 - Ending balance $ 25,032 $ 24,863 $ 23,366 Note 6 - Weighted Average Shares Outstanding Earnings per share have been computed based on the following weighted average number of common shares outstanding for the three months and six months ended June 30, 2007 and 2006: For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 (share data in thousands) (share data in thousands) Basic shares outstanding 13,486 12,985 13,465 12,969 Plus: Dilutive effect of ISOs 170 154 182 150 Plus: Dilutive effect of Restricted Grants 7 0 18 0 Diluted shares outstanding 13,663 13,139 13,665 13,119 Note 7 – Commitments and Contingencies The Company is a party to financial instruments with off-balance-sheet risk in the normal course of business to meet the financing needs of its customers.These financial instruments include commitments to extend credit and standby letters of credit.These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the consolidated balance sheets. The contract amounts of those instruments reflect the extent of involvement the Company has in particular classes of financial instruments.The Company uses the same credit policies in making commitments and conditional obligations as are used for on-balance-sheet instruments. Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments generally have fixed expiration dates or other termination clauses and may require payment of a fee.Since many of the commitments are expected to expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The Company issues standby letters of credit, which are conditional commitments issued to guarantee the performance of a customer to a third party.Those guarantees are primarily issued to support public and private borrowing arrangements and expire in decreasing amounts with terms ranging from one to four years.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers.The Company holds various assets as collateral supporting those commitments for which collateral is deemed necessary. The Company evaluates each customer’s creditworthiness on a case-by-case basis.The amount of collateral obtained, if deemed necessary by the Company upon extension of credit, is based on management’s credit evaluation of the borrower.Collateral held may include accounts receivable, inventory, property, plant and equipment, residential real estate, and income-producing commercial properties on those commitments for which collateral is deemed necessary. The following represent the Company’s commitments to extend credit and standby letters of credit: (dollars in thousands) June 30, 2007 June 30, 2006 Commitments to extend credit $ 206,590 $ 198,384 Standby letters of credit 6,719 7,178 -8- Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Certain of the statements made in this report are “forward-looking statements” within the meaning of, and subject to the protections of, Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Forward-looking statements include statements with respect to our beliefs, plans, objectives, goals, expectations, anticipations, assumptions, estimates, intentions and future performance and involve known and unknown risks, uncertainties and other factors, many of which may be beyond our control and which may cause the actual results, performance or achievements of the Company to be materially different from future results, performance or achievements expressed or implied by such forward-looking statements. All statements other than statements of historical fact are statements that could be forward-looking statements.You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,” “point to,” “project,” “predict,” “could,” “intend,” “target,” “potential” and other similar words and expressions of the future.These forward-looking statements may not be realized due to a variety of factors, including, without limitation, legislative and regulatory initiatives; additional competition in Ameris’ markets; potential business strategies, including acquisitions or dispositions of assets or internal restructuring, that may be pursued by Ameris; state and federal banking regulations; changes in or application of environmental and other laws and regulations to which Ameris is subject; political, legal and economic conditions and developments; financial market conditions and the results of financing efforts; changes in commodity prices and interest rates; weather, natural disasters and other catastrophic events; and other factors discussed in Ameris’ filings with the Securities and Exchange Commission under the Exchange Act. All written or oral forward-looking statements that are made by or are attributable to us are expressly qualified in their entirety by this cautionary notice.Our forward-looking statements apply only as of the date of this report or the respective date of the document from which they are incorporated herein by reference.We have no obligation and do not undertake to update, revise or correct any of the forward-looking statements after the date of this report, or after the respective dates on which such statements otherwise are made, whether as a result of new information, future events or otherwise. Overview The following is management’s discussion and analysis of certain significant factors which have affected the financial condition and results of operations of the Company as reflected in the unaudited consolidated statement of condition as of June 30, 2007 as compared to December 31, 2006 and operating results for the three-month and six-month periods ended June 30, 2007 as compared to the three-month and six-month periods ended June 30, 2006.These comments should be read in conjunction with the Company’s unaudited consolidated financial statements and accompanying notes appearing elsewhere herein. The Company’s total assets increased $1.5 million from December 31, 2006to $2.05 billion.Earning assets increased $12.5 million or 0.67% during the same period.Short term assets (federal funds sold and interest bearing deposits in banks) decreased $118.9 million due to an increase in loan demand and purchases of investment securities.Loans increased 7.9%, or $113.9 million, since December 2006, while the investment portfolio increased $17.5 million or 6.2%.Total deposits decreased by 0.88%, or $15.0 million, due primarily to decreases in brokered deposits that matured and were not replaced. The growth in the balance sheet and earning assets contributed to solid growth in net interest income.Net interest income for the three months ended June 30, 2007 increased $657,000 or 3.7%, to $18.3 million compared to the three months ended June 30, 2006.Net interest income for the six months ended June 30, 2007 increased 7.9% to $36.7 million from $34.1million for the six months ended June 30, 2006.This increase in net interest income is the result of several factors, the most significant of which are the internal growth in earning assets, effective management of yields on earning assets and efforts to control the Company’s cost of funds. Return on average equity for the six months ended June 30, 2007 and 2006 was 11.43% and 13.78% respectively, on average equity of $185.2 million and $151.2 million, respectively.Return on average assets for the six months ended June 30, 2007 and 2006 was 1.04% and 1.21%, respectively.Decreases in profitability levels are mostly attributable to lower net interest margins. The following table sets forth unaudited selected financial data for the previous five quarters and for the six-month periods ending June 30, 2007 and 2006.This data should be read in conjunction with the consolidated financial statements and the notes thereto and the information contained in this Item 2. -9- Table of Contents 2007 2006 (in thousands, except share data, taxable equivalent) Second Quarter First Quarter Fourth Quarter Third Quarter Second Quarter Results of Operations: Net interest income $ 18,330 $ 18,419 $ 17,913 $ 17,897 $ 17,673 Net interest income (tax equivalent) 18,722 18,565 18,065 18,046 17,716 Provision for loan losses 936 507 713 713 901 Non-interest income 4,643 4,525 7,022 5,252 3,536 Non-interest expense 13,780 14,444 15,625 13,481 12,294 Net income 5,373 5,024 5,758 5,954 5,315 Selected Average Balances: Loans, net of unearned income $ 1,511,333 $ 1,458,725 $ 1,377,824 $ 1,351,601 $ 1,289,354 Investment securities 301,848 292,979 272,769 266,450 270,842 Earning assets 1,862,381 1,837,001 1,776,925 1,682,425 1,585,473 Assets 2,030,018 2,014,040 1,946,772 1,851,073 1,733,204 Deposits 1,693,020 1,688,885 1,627,188 1,529,441 1,418,742 Shareholders’ equity 185,177 181,645 169,135 155,922 152,329 Period-End Balances: Loans, net of unearned income $ 1,556,862 $ 1,475,869 $ 1,442,951 $ 1,373,071 $ 1,330,713 Earning assets 1,873,846 1,870,687 1,861,375 1,787,735 1,614,638 Total assets 2,049,073 2,036,413 2,047,542 1,945,904 1,783,344 Deposits 1,695,185 1,712,507 1,710,163 1,640,966 1,446,128 Long-term obligations 142,769 117,769 112,769 118,556 164,816 Shareholders’ equity 184,099 182,764 178,732 160,440 153,002 Per Common Share Data: Earnings per share-Basic $ 0.40 $ 0.37 $ 0.44 $ 0.46 $ 0.41 Earnings per share – Diluted 0.39 0.37 0.43 0.45 0.40 Book value per share 13.60 13.51 13.24 12.31 11.75 End of period shares outstanding 13,541,476 13,527,520 13,553,002 13,033,193 13,021,510 Weighted average shares outstanding Basic 13,485,683 13,443,850 13,044,493 13,022,400 12,985,424 Diluted 13,663,072 13,667,509 13,269,289 13,226,055 13,139,130 Market Price: High Closing Price 25.58 28.15 28.99 27.77 23.01 Low Closing Price 21.76 23.11 25.77 20.99 20.03 Closing Price for Quarter 22.47 24.33 28.18 27.07 22.91 Trading volume (avg. daily) 38,941 41,130 23,016 36,957 21,949 Cash dividends per share 0.14 0.14 0.14 0.14 0.14 Price to earnings 14.40 16.54 16.38 14.79 14.11 Price to book value 1.65 1.81 2.13 2.21 1.97 Performance Ratios: Return on average assets 1.06 % 1.01 % 1.17 % 1.28 % 1.23 % Return on average equity 11.64 % 11.22 % 13.51 % 15.15 % 14.00 % Avg. loans as % of avg. deposits 89.27 % 86.18 % 84.68 % 88.37 % 90.88 % Net interest margin (tax equivalent) 4.03 % 4.10 % 4.03 % 4.26 % 4.48 % Average equity to average assets 9.12 % 9.02 % 8.69 % 8.42 % 8.74 % Efficiency ratio 59.98 % 62.95 % 62.66 % 58.24 % 57.97 % -10- Table of Contents Results of Operations for the Three Months Ended June 30, 2007 and 2006 Interest Income Interest income for the three months ended June 30, 2007was $35.8 million, an increase of $6.0 million, or 20.2%, compared to $29.8 million for the same period in 2006.Average earning assets for the three month period increased $276.9 million, or 17.5%, to $1.86 billion as of June 30, 2007, compared to $1.59 billion as of June 30, 2006.Yield on average earning assets increased to 7.80% from 7.58% for the quarters ended June 30, 2007 and 2006, respectively.The Company’s increase in interest income is primarily attributable to higher levels in prevailing interest ratesas well as continued growth from both internal sources and the acquisition of Islands Bancorp on December 31, 2006. Interest Expense Interest expense on deposits for the three months ended June 30, 2007 was $15.5 million, an increase of $5.6 million from the three months ended June 30, 2006.
